IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                No. 02-30242

                             Summary Calendar


UNITES STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                   versus

JOSEPH RAY ABOHOSH,

                                                Defendant-Appellant.




            Appeal from the United States District Court
                for the Western District of Louisiana
                            (01-CR-50082)

                             October 16, 2002



Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Joseph Ray Abohosh appeals his sentence following pleading

guilty to fraudulent use of identity documents and interstate

transportation of stolen property.          He argues that the district

court erred in upwardly departing from his original criminal

history category of I to a criminal history category of IV,



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
pursuant to U.S.S.G. § 4A1.3.             The Government’s sealed motion to

supplement the record on appeal is GRANTED.

     The     district     court    found        that    an   upward   departure      was

warranted based on the similarity of Abohosh’s past criminal

conduct,     the   lack    of     success       past    sentencing     measures      had

curtailing his criminal behavior, and the likelihood of recidivism.

     A district court’s decision to depart from the guideline range

is reviewed for abuse of discretion.1                        If the district court

provides     acceptable    reasons     for       departure      and   the   degree    of

departure is reasonable, the district court has not abused its

discretion.2

     Abohosh first argues that the district court’s departure was

unreasonable because it considered prior remote convictions for

which he had served very little time.                  This practice is authorized

by the guidelines themselves.3             Further, this court has held that

remote criminal history is a proper factor on which to base an

upward departure.4

     Next, Abohosh argues that the departure was unreasonable

because the court double departed, adding an extra six months to

his sentence after upwardly departing from his original criminal



     1
         United States v. Cade, 279 F.3d 265, 270 (5th Cir. 2002).

     2
         United States v. Nevels, 160 F.3d 226, 229-30 (5th Cir. 1996).
     3
         See U.S.S.G. § 4A1.2 Cmt. n.8.
     4
         See e.g., United States v. Dodson, 288 F.3d 153, 163 (5th Cir. 2002).

                                            2
history category.       This district court made two misstatements that

led to appellant’s confusion. In explaining the 36 month sentence,

the district court stated:

      I’m going to depart, as I said, upward from your criminal
      history category of – by four points, giving you a
      criminal history category IV and an offense level of 15.
      Your history category of IV establishes a guideline range
      of 20 to 30 months.

The district court clearly departed by four levels to a criminal

history category of IV, rather than departing upward from zero by

four points to category III as Abohosh suggests.              Category IV at an

offense level of 15 gives a range of 30 to 37 months imprisonment.5

Abohosh’s      36-month    sentence    was   thus   within     the   applicable

guideline range.       The district court misstated this range as 20 to

30 months, a range that does not appear in the table.

      Last, Abohosh argues that the district court erred in choosing

to   upwardly     depart    to   criminal    history      category   IV   without

explaining why the intermediate categories were not chosen.                  This

court has previously rejected the notion that the district court

must “go through a ritualistic exercise in which it mechanically

discusses each criminal history category it rejects on route to the

category it selects.”6        The district court’s reasons for rejecting

the intermediate categories are implicit in its explanation for its




      5
          See U.S.S.G Ch. 5, Pt. A, (Sentencing Table).
      6
          United States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993)(en banc).

                                        3
selection.   The court did not abuse its discretion.   The sentence

is therefore AFFIRMED.




                                 4